DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/01/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on June 01, 2017, wherein claims 1-7 are pending.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoi US PG-PUB 20160291786 A1 (hereinafter Yokoi).
Regarding claim 1, Yokoi teaches A touch panel input device (Fig. 1-2 and Para. [0037]; touch detection function 10 comprising touch detection device 30) comprising a touch surface (Fig. 2, 6 and Para. [0047]; The touch detection section 40 is a circuit which detects the presence/absence of a touch (a contact state) on the touch detection device 30), the touch panel input device comprising: a plurality of first electrode lines arranged to extend along a first direction (i.e. see Fig. 6; drive electrodes COML1-COMLn); a plurality of second electrode lines arranged to extend in a second direction and intersect with the plurality of first electrode lines at a plurality of intersections (i.e. see Fig. 6; touch detection electrodes TDL1-TDLm intersecting drive electrodes COML1-COMLn); a drive circuit that inputs a drive signal to each of the plurality of first electrode lines (Fig. 6 and Para. [0077]; the drive electrode driver 15 provides the driving signal Vcom sequentially to each of the electrode patterns of the drive electrode COML); a reception circuit that detects an output signal on each of the plurality of second electrode lines (Para. [0045]-[0046]; The touch detection device 30 outputs, from a plurality of touch detection electrodes TDL described later (FIG. 6), the touch detection signal Vdet for each detection block.  The touch detection device 30 then provides the touch detection signal Vdet to the touch detection section 40); a touch detector that detects a touch on the touch surface based on a change in the output signals detected by the reception circuit caused by a change in capacitance at at least one intersection among the plurality of intersections (Para. [0077]-[0079]; capacitance is generated in a crossing part where the drive electrode COML and the touch detection electrode TDL cross each other, this makes it possible to detect a position in which an external proximity object has contacted or approached by scanning the entire touch detection surface of the touch detection device 30); a ground state switching circuit that switches between a ground state and a non-ground state for each electrode line of either or both of the plurality of first electrode lines and the plurality of second electrode lines (i.e. Fig. 8 and Para. [0084]; selector unit 16u comprise switches S1U-Snu for switching between Vcom line which corresponds to claimed “non-ground state” and GND line which corresponds to claimed “ground state”); and a controller that controls the drive circuit, the touch detector, and the ground state switching circuit (Para. [0039]; control unit), wherein the controller executes drive control for causing the drive circuit to sequentially input a drive signal to electrode lines in a non-ground state among each of the plurality of first electrode lines (Para. [0039], the control unit 11 is a circuit which controls the gate driver 12, the source driver 13, the drive electrode driver 15, and the touch detection section 40, by providing a control signal to each of them. Para. [0077]; the drive electrode driver 15 provides the driving signal Vcom sequentially to each of the electrode patterns of the drive electrode COML, so that a line sequential scanning is performed in a time sharing manner), in a state of controlling the ground state switching circuit to set a part of electrode lines among each electrode line of either or both of the plurality of first electrode lines and the plurality of second electrode lines to a non-ground state, and set the other electrode lines to a ground state (Para. [0078]; the drive electrode driver 15 shown in FIG. 1 performs driving so that a line sequential scanning is performed in a time sharing manner.  As shown in FIG. 7, the drive electrode driver 15 provides the driving signal Vcom to only the selected drive electrode COML2, for example, while not providing the driving signal Vcom to the unselected drive electrodes COML1 and COML3 to COMLn.  The unselected drive electrodes COML1, and COML3 to COMLn are at the GND potential).  
Regarding claim 2, Yokoi teaches The touch panel input device according to claim 1, Yokoi further teaches wherein the controller repeatedly executes the drive control while changing an electrode line to be in a non-ground state among each electrode line of either or both of the plurality of first electrode lines and the plurality of second electrode lines (Para. [0043], [0045], [0077] and [0086]; the drive electrode driver 15 provides the driving signal Vcom sequentially to each of the electrode patterns of the drive electrode COML and The drive electrode driver 15 includes two drivers DR1 and DR2.  An output of each of the drivers DR1, DR2 is respectively connected to switches S1, S2.  Each of the switches S1 and S2 is a changeover switch having a common terminal c, a first terminal a, and a second terminal b. The common terminal c of the switches S1 and S2 is connected to the drive changeover wiring line VCOM/GND.  The first terminal a of the switches S1 and S2 is connected to the output of the drivers DR1 and DR2, and also to the driving signal wiring line VCOM.  The second terminal b of the switches S1 and S2 is connected to the ground potential).  
Regarding claim 3, Yokoi teaches The touch panel input device according to claim 2, Yokoi further teaches wherein the controller repeats periods of execution of the drive control (Para. [0010], [0039], [0077]; applying driving sequentially, wherein a drive electrode driver configured to apply a driving signal to each of the plurality of the drive electrodes; and a driving signal selector unit configured to select each of the plurality of the drive electrodes to which the drive electrode driver applies the driving signal. This process is repeated until each selected electrode receives drive signal), each of the periods being until all of either or both of the plurality of first electrode lines and the plurality of second electrode lines are set to a non-ground state at least once (Para. [0039], the control unit 11 is a circuit which controls the gate driver 12, the source driver 13, the drive electrode driver 15, and the touch detection section 40, by providing a control signal to each of them. Para. [0077]; the drive electrode driver 15 provides the driving signal Vcom sequentially to each of the electrode patterns of the drive electrode COML, so that a line sequential scanning is performed in a time sharing manner).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi US PG-PUB 20160291786 A1 (hereinafter Yokoi).
Regarding claim 4, Yokoi teaches The touch panel input device according to claim 2, Yokoi further teaches wherein the controller sets some electrode lines to a non-ground state to execute the drive control for a first time (Para. [0078]; the drive electrode driver 15 provides the driving signal Vcom to only the selected drive electrode COML2), and then sets the electrode lines set to the non-ground state in the drive control for the first time to a ground state to execute the drive control for a second time (Para. [0090]; the selected drive electrode COML2 is connected to the ground potential).  
Although Yokoi teaches setting an electrode line into a non-ground state. It would have been obvious to one having ordinary skill in the art at the effective filing date set plurality of electrode lines using the a selector unit  applying Vcom in a sequential manner as taught by Yokoi i.e. see Para. [0043], [0057], 0087] etc…, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Teranishi et al. US PG-PUB 20110128254 A1 (hereinafter Teranishi).
Regarding claim 7, Yokoi teaches The touch panel input device according to claim 1, Yokoi fails to disclose wherein the controller executes an initial control that causes the ground state switching circuit to set either or both of the plurality of first electrode lines and the plurality of second electrode lines to a ground state 19Attorney Docket No.: US85060when the touch panel input device is started, and executes the drive control after the initial control is executed.
However, in the same field of endeavor, Teranishi teaches a controller executes an initial control that causes the ground state switching circuit to set either or both of the plurality of first electrode lines and the plurality of second electrode lines to a ground state 19Attorney Docket No.: US85060when the touch panel claim 12, Col. 17 lines 20-34), and executes the drive control after the initial control is executed (claim 12, Col. 17 lines 20-34; wherein according to a timing control signal which is in synchronization with the timing immediately before the polarity-reversing timing of the drive signal, and the timing immediately before the drive signal is supplied to the drive electrode or synchronized with the timing immediately before the drive signal is stopped, indicating a timing to alternatively switch between turned on and turned off, the switch element forces the detection electrode to a ground voltage when the switch element is turned on, the switch element allows the detection electrode to float when the switch element is turned off, wherein the display common voltage electrode serves as the drive electrode).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Yokoi with the teachings of Teranishi, in order to reduce influence of noise within the electrodes Teranishi –(Col. 17 lines 20-34 and Col. 24 lines 35-39).

Allowable Subject Matter
8.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628